                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                  March 08, 2019
                         UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

ROLAND CRISTOBAL SALAZAR,                    §
                                             §
        Petitioner,                          §
VS.                                          §   CIVIL ACTION NO. 4:17-CV-1626
                                             §
LORIE DAVIS,                                 §
                                             §
        Respondent.                          §

                           MEMORANDUM AND ORDER

      Petitioner Roland Cristobal Salazar is an inmate in the custody of the Texas

Department of Criminal Justice. He was convicted and sentenced to life imprisonment

for capital murder. The Texas Court of Appeals affirmed his conviction and sentence,

and the Texas Court of Criminal Appeals denied three applications for postconviction

relief. Salazar=s first federal habeas petition was dismissed, Salazar v. Thaler, No. 4:10-

cv-2396 (S.D. Tex. Apr. 28, 2011), and the Fifth Circuit denied a certificate of

appealability, Salazar v. Thaler, No. 11-20443 (5th Cir. Dec. 21, 2011). Salazar filed

additional federal petitions challenging the same conviction in 2011 and 2012. Both were

dismissed as successive. Salazar v. Livingston, No. 12-cv-1646 (S.D. Tex. June 1, 2012);

Salazar v. Thaler, No. 4:11-cv-1637 (S.D. Tex. Apr. 29, 2011).

      Salazar filed the instant petition challenging the same conviction in the Eastern

District of Texas on April 25, 2017. The case was transferred to this Court on May 5,

2017. After filing this petition, Salazar filed his fifth federal petition challenging the




1/3
same conviction. That petition was dismissed as successive. Salazar v. Davis, No. 4:18-

cv-1853 (S.D. Tex. June 12, 2018).

       Before a second or successive application permitted by this section is filed in the

district court, the applicant shall move in the appropriate court of appeals for an order

authorizing the district court to consider the application.@ 28 U.S.C. ' 2244(b)(3)(A);

Felker v. Turpin, 518 U.S. 651, 664 (1996) (AThe Act requires a habeas petitioner to

obtain leave from the court of appeals before filing a second habeas petition in the district

court.@). Indeed, the purpose and intent of [28 U.S.C. ' 2244(b)(3)(A)] was to eliminate

the need for the district courts to repeatedly consider challenges to the same conviction

unless an appellate panel first found that those challenges had some merit.@ United States

v. Key, 205 F.3d 773, 774 (5th Cir. 2000) (citing In re Cain, 137 F.3d 234, 235 (5th Cir.

1998)). Salazar has already challenged his conviction and sentence through a federal

habeas corpus petition. His current petition raises no claims that could not have been

raised in his first federal petition. Therefore, Salazar=s current petition constitutes a

successive habeas petition. Salazar presents no evidence that he has obtained permission

from the Fifth Circuit to file a successive petition.

       This Court is without jurisdiction to consider a successive petition. See Key, 205

F.3d at 774 (“Accordingly, ' 2244(b)(3)(A) acts as a jurisdictional bar to the district

court=s asserting jurisdiction over any successive habeas petition until [the circuit court]

has granted the petitioner permission to file one@).    Accordingly, it is ORDERED that

Salazar’s petition for a writ of habeas corpus (Doc. # 1) is DISMISSED WITHOUT

PREJUDICE for lack of subject matter jurisdiction.


2/3
      THE    PETITIONER       IS   WARNED      THAT   FILING   ADDITIONAL

UNAUTHORIZED SUCCESSIVE PETITIONS MAY RESULT IN SANCTIONS,

INCLUDING MONETARY PENALTIES AND POSSIBLE RESTRICTIONS ON

HIS ABILITY TO FILE SUIT IN THIS DISTRICT.

      It is so ORDERED.

      SIGNED on this 7th day of March, 2019.


                                         ___________________________________
                                         Kenneth M. Hoyt
                                         United States District Judge




3/3
